Title: From George Washington to Peter Hog, 28 November 1755
From: Washington, George
To: Hog, Peter



[Alexandria, 28 November 1755]
To Captain Peter Hogg, of the Virginia Regiment.

I am sorry to find by your Returns, that the men are deserting; and fear you do not take proper means to prevent it. The last account I had from you was of the 3d instant; mentions your not having received the Salt, Iron, &c. which surprizes me greatly; Major Lewis having ordered it up sometime ago: and by Mr Dicks accompt, I stand charged with the several articles. However, I have repeated my orders, and hope you will be soon supplied, if it has not already reached you.
I ordered from Winchester in October, that two months pay should be remitted you immediately by some safe hand; if that could not be done, the paymaster was then to carry it himself: and I can not conceive the reason that you have not received it. As to the pay for your Beeves, it may be had by drawing upon Mr Walker, who is now appointed Commissary for the Expedition.
The late Assembly have offered a reward to all who will apprehend Deserters; and a severe punishment upon any who shall detain or assist them in escaping. Also upon all Constables who shall refuse to receive and convey them to the Troop or Company to which they belong; or shall suffer them to escape after they are committed to their care.

I must again order, that you will be diligent in seeing those orders executed which I left with you. I expect some Recruits here the 1st of next month: and shall, if any can be spared, order another Subaltern and twnety-five men, to join you. Yours &c.

G:W.
Alexandria November 28th 1755.    

